Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

 

THIS WARRANT EXERCISE AGREEMENT (the “Agreement”), dated as of the date set
forth on the signature page hereto, relates to the common stock purchase warrant
(the “Warrant”) described below, which was issued by Resonant Inc. (the
“Company”) to Grayboard Investments, Ltd. (the “Holder”):

 

Warrant
No.

 

Issuance Date

 

Expiration
Date

 

Exercise
Price per
Share

 

No. of
Shares

 

Aggregate
Exercise Price

 

2017-001

 

02/22/2017

 

08/22/2019

 

$

8.25

 

1,626,898

 

$

13,421,908.50

 

 

WHEREAS, Pursuant to the terms of that certain Warrant to Purchase Common Stock,
dated the Issuance Date set forth in the table above, executed by the Company in
favor of Holder (the “Warrant Agreement”), the Holder is entitled to subscribe
for and purchase up to the number of shares (the “Warrant Shares”) of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), set
forth in the table above.

 

WHEREAS, the Company desires to induce the early exercise of the Warrant, and
the Holder desires to exercise the Warrant according to its terms.

 

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                      Exercise of the Warrant.
Contemporaneously with the execution of this Agreement and effective as of the
date hereof, the Holder hereby exercises the Warrant in full for the number of
shares of Common Stock set forth in the table above (the “Exercise”).  In
connection with the Exercise and concurrently with the execution and delivery of
this Agreement, the Holder shall deliver an executed copy of the Exercise Notice
attached to the Warrant Agreement indicating a Cash Exercise of such Warrant.

 

2.                                      Payment of Exercise Price.  The Company
and the Holder acknowledge that the current exercise price per share and
aggregate exercise price for all Warrant Shares for the Warrant is as set for
the in the table above.  No later than one (1) Business Day after the execution
of this Agreement and the concurrent Exercise of the Warrant, the Holder shall
pay the aggregate exercise price set forth in the table above (the “Aggregate
Exercise Price”) to the Company in accordance with the terms of the Warrant. 
The Company shall deliver the Warrant Shares to the Holder in accordance with
the terms of the Warrant.

 

3.                                      Cash Consideration. In consideration for
the Exercise, the Company hereby agrees to pay to the Holder by wire transfer of
immediately available funds cash consideration in the amount of $6,719,088.74,
to be paid as directed by the Holder no later than one (1) Business Day after
the execution of this Agreement and receipt by the Company of the Aggregate
Exercise Price.

 

4.                                      Representations and Warranties of the
Company.  The Company represents, warrants and agrees that:

 

--------------------------------------------------------------------------------


 

4.1                               It has all the requisite authority and power
to enter into and consummate the transactions contemplated herein and such
transactions shall not contravene any organizational documents, contractual,
regulatory, statutory or other obligation or restriction applicable to the
Company.

 

4.2                               This Agreement has been duly and validly
authorized, executed and delivered by the Company, and shall constitute a legal,
valid, and binding obligation of the Company, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles whether in a proceeding in equity or at law.

 

4.3                               It has a sufficient number of authorized and
unissued shares of Common Stock to consummate the Exercise of the Warrant.

 

4.4                               The shares of Common Stock issued to the
Holder pursuant to the Exercise of the Warrant shall be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof.

 

4.5                               The issuance of the shares of Common Stock to
the Holder pursuant to the Exercise of the Warrant is the subject of the
Company’s Registration Statement (“Registration Statement”) described below, and
the respective prospectus set forth therein and the applicable prospectus
supplement corresponding thereto (collectively, the “Prospectuses”), as such
Registration Statement and Prospectuses have been amended and/or supplemented
from time to time:

 

Registration No.

 

Effective Date

 

333-217255

 

April 18, 2017

 

 

4.6                               The shares of Common Stock may be re-sold by
Holder into the public market following the issuance thereof by the Company to
Holder pursuant to the Registration Statement and Prospectuses.

 

4.7                               Upon receipt of the Warrant Shares, the Holder
will have good and marketable title to such shares.

 

4.8                               The Registration Statement and any amendments
thereto comply in all material respects with the requirements of the Securities
Act of 1933, as amended (“Securities Act”), and when taken together with the
Prospectuses do not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectuses and any amendments or
supplements thereto comply in all material respects with the requirements of the
Securities Act and do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading.  The
Company has not received any notice that the Securities and Exchange Commission
(“SEC”) has issued or intends to issue a stop-order with respect to any
Registration Statement or that the SEC otherwise has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or intends or has threatened in writing to do so.

 

2

--------------------------------------------------------------------------------


 

4.9                               Neither the Company nor any other person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information about the Company.  The Company understands and
confirms that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company.  All disclosure provided to the
Holder regarding the Company or any of its subsidiaries, their business and the
transactions contemplated hereby furnished by or on behalf of the Company does
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or any of its subsidiaries or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.

 

4.10                        Other than such filings as may be required to be
made with The NASDAQ Capital Market, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency or any regulatory or self-regulatory agency or any
other person, including, without limitation, any other security holders of the
Company, in order for it to execute, deliver or perform any of its obligations
under or contemplated by this Agreement.  All consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence have been obtained or effected on or prior to the date
hereof.

 

5.                                      Representations and Warranties of the
Holder.  The Holder represents and warrants that:

 

5.1                               It has the authority to enter into the
transactions and consummate the transactions contemplated herein and such
transactions shall not contravene any contractual, regulatory, statutory or
other obligation or restriction applicable to the Holder.

 

5.2                               This Agreement has been duly and validly
authorized, executed and delivered by the Holder, and shall constitute a legal,
valid, and binding obligation of the Holder, enforceable against it in
accordance with its terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles whether in a proceeding in equity or at law.

 

5.3                               It is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act.

 

3

--------------------------------------------------------------------------------


 

5.4                               It has sufficient knowledge and experience in
financial and business matters so as to be capable of bearing the economic risks
of participation in this Agreement, and it is capable of evaluating the merits
and risks of participating in this Agreement, including any risks associated
with surrendering certain rights related to the Warrant.

 

5.5                               It has received any and all information
requested by the Holder for the Holder to make a decision to enter into this
Agreement and the transactions contemplated hereby. The Holder has had an
opportunity to discuss the Company’s business, management and financial affairs
with the Company and its representatives and has had the opportunity to review
the Company’s operations. The Holder has also had a full opportunity to ask
questions of and receive answers from the Company and its management in
connection with the transactions contemplated hereby. Except as expressly set
forth in this Agreement, the Holder acknowledges and agrees that the Company has
made no other representation or warranty regarding the operations, business,
prospects or condition (financial or otherwise) of the Company or its
affiliates.

 

5.6                               It acknowledges that it is not relying, and
has not relied, upon any statement, advice (whether legal, tax, financial,
accounting or other), representation or warranty made by any entity or person
including, without limitation, the Company or any of its affiliates or
representatives, except for (a) the publicly available filings made by the
Company with the Commission under the Securities Exchange Act of 1934, as
amended, and (b) the statements, representations and warranties made by the
Company in this Agreement.

 

5.7                               It is the sole legal and beneficial owner of
the Warrant, and has good, valid and marketable title to the Warrant, free and
clear of any mortgage, lien, pledge, charge, security interest, encumbrance,
title retention agreement, option, equity or other adverse claim thereto.  It
has not, in whole or in part, (a) assigned, transferred, hypothecated, pledged
or otherwise disposed of the Warrant or its rights in the Warrant, or (b) given
any person or entity any transfer order, power of attorney or other authority of
any nature whatsoever with respect to the Warrant.

 

5.8                               It is not an affiliate of the Company as such
term is defined in Rule 144 promulgated under the Securities Act.

 

6.                                      Miscellaneous.

 

6.1                               This Agreement may be executed in multiple
original counterparts, each of which shall be an original, but all of which
shall constitute one and the same Agreement.  This Agreement and all rights,
obligations and liabilities hereunder shall be governed by, and construed in
accordance with, the internal laws of the State of California, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

6.2                               Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant
Agreement.

 

(Signatures on Following Page)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below:

 

Dated:

December 19, 2017

 

 

 

 

 

GRAYBOARD INVESTMENTS, LTD.

 

 

 

 

 

By:

/s/ Shannon Wilson

 

Name: Shannon Wilson

 

Title: President

 

 

 

 

 

RESONANT INC.

 

 

 

 

 

By:

/s/ Jeff Killian

 

Name: Jeff Killian

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------

 